Citation Nr: 1504526	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge held by videoconference from the RO.  The record was held open after the hearing for an additional 60 days so that the Veteran could submit additional evidence.  In May 2013, the Veteran submitted additional medical evidence.  That evidence was accompanied by a waiver of RO consideration.

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with VA ophthalmic examinations in June 2010 and April 2012.  The June 2010 examiner found no signs of ophthalmic disease caused by his diabetes mellitus, type II.  The April 2012 examiner opined that the Veteran's cataracts are less likely than not caused by his diabetes due to the type of cataracts noted.  Given that the April 2012 examiner did not provide an adequate supporting rationale in connection with this unfavorable finding, the Board finds that this medical opinion is inadequate for rating purposes.  Additionally, the VA examiners did not discuss whether the cataracts were aggravated by the service-connected diabetes mellitus, type II.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds a new opinion is necessary to make a determination in this case.  

The Board acknowledges that there has been substantial development of the Veteran's claim; however, the Board is without discretion and, to ensure that a decision of the Board could survive judicial scrutiny, must obtain another medical opinion to address whether the Veteran's eye disorder is aggravated (chronically worsened) by the Veteran's service-connected diabetes mellitus, type II.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).

Finally, the Veteran testified that he continues to receive all his treatment at the Grand Rapids VA Medical Center (VAMC).  The claims file contains ophthalmic VA treatment records dated through January 2014.  Any relevant outstanding records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, any pertinent and outstanding VA records from the Grand Rapids VAMC dated after January 2014.  Any additional pertinent private treatment records identified by the Veteran should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of his eye symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After conducting any appropriate development, return the claims file to the April 2012 VA examiner and request an addendum opinion addressing causation and aggravation.  The physician should review the claims file and note such review in the report.  If it is determined that a physical examination is necessary, one should be provided.  Ask the physician:

a.)  Is it at least as likely as not that the Veteran's eye disorder had its onset during or was causally related to service? 

b.)  Is it at least as likely as not that the Veteran's eye disorder caused by the Veteran's diabetes mellitus, type II?

c.)  Is it at least as likely as not that the Veteran's eye disorder is aggravated by the Veteran's diabetes mellitus, type II?  If the eye disorder was aggravated by diabetes mellitus, type II, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability.  If this is not possible, please explain why not.

The examiner should provide a detailed rationale for all findings and conclusions.  If the April 2012 examiner is not available, an appropriate evaluator should complete the above request for a medical opinion.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

